Confidential

North American Fleet, Lease
& Remarketing Operations


16800 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126


 
September 15, 2014





To: Mike Schmidt, Senior Vice President – Fleet Services
Avis Budget Car Rental, LLC


Subject: Avis Budget Car Rental 2015 Model Year Program Letter


This Avis Budget Car Rental, LLC 2015 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchases by ABCR of Ford vehicles, which
include any new and unused passenger cars, vans or trucks bearing the marks
"Ford" or "Lincoln" as from time to time are offered for sale by Ford in the
United States to Ford Dealers ("Ford Vehicles") for the 2015 Program Year.
"Program Year" ("PY") is defined and outlined on Attachment VII “Volume
Adjustments” and runs through June 30, 2015. The 2015 PY is comprised of 2014,
2015 and 2016 model year vehicles, beginning with the 2014 model year Mustang
Coupe on March 12, 2014. The PY includes all Ford Vehicles purchased by ABCR
during the dates specified on Attachment VII “Volume Adjustments” unless both
parties mutually agree to conclude the PY sooner. Exceptions to the PY are
summarized in Attachment VII "Volume Adjustments" attached hereto and
incorporated herein. The Parties agree that each month during the PY, ABCR shall
prepare and submit to Ford during the 3rd week of the month, an updated
requested production plan by week and by month, outlining production for the
entire PY.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2015 Model Daily Rental Repurchase Program and Ford's 2015 Model Daily Rental
Long Term Risk Program, (the "Program Communications") control. Terms used in
this letter that are defined in such Program Communications shall have the
meaning set forth in the Program Communications unless a contrary definition is
provided in this Program Letter in which case the definition in this Program
Letter shall prevail. “Ford Dealer” is defined as an independent entity in the
United States authorized by Ford to sell new Ford Vehicles under one or more
dealer sales and service agreements.


The Parties hereto acknowledge and agree that this Program Letter, and the
Program Communications relating to the acquisition by ABCR or its affiliates
from Ford, and the repurchase by Ford, of Ford Vehicles, shall constitute a
single contract among the Parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2015 Program Year
as defined herein. The terms and conditions contained in this Program letter are
offered to meet competitive offers and promote the selection of Ford and Lincoln
products. This Program Letter contains the entire agreement between Ford and
ABCR with respect to the subject matter hereof and supersedes any prior
agreements and understanding, written or oral. This Program Letter may only be
changed by writing signed and delivered by the duly authorized representatives
of ABCR and Ford.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended. As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles. This notification will apply to all future purchases of
replacement Vehicles and/or the repurchases of relinquished Vehicles unless
specifically excluded in writing.



--------------------------------------------------------------------------------

Confidential         Page 2 of 6
15 ABCR / Ford Program



Purchase Volume
During the 2015 Program Year, ABCR agrees to purchase for use in or in support
of operations at ABCR locations a Minimum Annual Volume of [*REDACTED*] Ford
Vehicles from the Ford Dealers of their choice in the United States ("Minimum
Annual Volume") in the mix outlined on Attachment I “Program Volume” attached
hereto and incorporated herein. ABCR agrees to order for production [*REDACTED*]
of the [*REDACTED*] Ford Vehicles for production prior to December 15, 2014. In
recognition of this volume commitment, Ford agrees to provide ABCR with
enhancements to the announced risk, repurchase and GAV programs as set forth
herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to ABCR.
ABCR understands and agrees that production loss attributable to (a) shortage or
curtailment of material, labor, transportation, or utility service; (b) any
labor or production difficulty; (c) any governmental action; and/or (d) any
cause beyond the reasonable control of Ford may affect vehicle volumes and may
result in lower volume deliveries and/or delays in deliveries. In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the mix outlined in
Attachment Attachment I “Program Volume” attached hereto and incorporated
herein, and ABCR recognizes that the mix could change and that any such changes
to the mix shall be changes determined necessary by Ford to accommodate changes
to the Ford Vehicle production plans. ABCR acknowledges and agrees that it is
possible that future demand for Ford Vehicles for retail sales in the United
States could be at levels that may limit the allocation of such Vehicles
available to fleet buyers such as ABCR. In the event Ford is unable to deliver
the Minimum Annual Volume and to the extent such shortfall/delay is not due to
causes beyond Ford's reasonable control as set forth above, Ford agrees to work
with ABCR to find a commercially reasonable solution.




Risk Program
ABCR agrees that of the [*REDACTED*] Ford Vehicles it purchases during the 2015
Acquisition Year, [*REDACTED*] shall be purchased as Ford Risk Vehicles, as
outlined on Attachment I “Program Volume”. Vehicle mix and incentives are
outlined on Attachment I “Program Volume” and on Attachment II "Risk Incentives”
attached hereto and incorporated herein. Both Parties agree the 2015 MY and 2016
MY planned Risk volumes are subject to incentive agreement. If the Parties are
unable to agree on incentives, the vehicles will become subject to the GAV
Program.


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K. Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system. All Risk Vehicles
[*REDACTED*] with the exception of any equipment changes or reconfigurations
that affect the price.


The 2015 MY Risk Fiesta, Fusion, Taurus, Explorer, MKC, and Super Duty vehicles
ordered prior to July 1, 2014 will be paid agreed upon incentives through the
2014 PY automated competitive allowance payment system (this system uses a June
30 cutoff date for vehicles designated as early introduction vehicles). Vehicles
ordered prior to July 1, 2014 that are part of the 15 PY, are set forth on
Attachment VII "Volume Adjustments" attached hereto and incorporated herein.


Guaranteed Auction Value ("GAV") Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2015 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.    All references to "Repurchase" or "Repurchase Program" shall be deleted
and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction Value
Program." The terms "Guaranteed Auction Value" and "GAV" shall have the same
meaning and shall be used interchangeably.



--------------------------------------------------------------------------------

Confidential         Page 3 of 6
15 ABCR / Ford Program



b.    The GAV shall be equal to the Repurchase Settlement Amount as defined in
the Repurchase Programs and will be paid to ABCR in two separate transactions:
(1) the first payment will consist of Net Auction Proceeds and be paid by the
Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the second payment
will consist of a GAV Supplement Amount ("GAVSA") to be paid by Ford on the
Wednesday of the week following the sale of vehicles at the Ford Sponsored
Auction. The GAVSA shall be determined by calculating the GAV, deducting net
auction proceeds and adding the interest reimbursement amount set forth below.


c.    To reimburse ABCR for [*REDACTED*] held for sale at Ford Sponsored
Auctions more than [*REDACTED*] from Acceptance Date, [*REDACTED*] will be
included in the GAVSA as follows:


•
[*REDACTED*] Days    [*REDACTED*]

•
[*REDACTED*] Days    [*REDACTED*]

•
[*REDACTED*] Days    [*REDACTED*]



d.Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.


e.On the [*REDACTED*] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year. In addition to the Repurchase Settlement Amount, Ford will
also [*REDACTED*] set forth herein.


f.Notwithstanding anything to the contrary in the Program Communications, as of
the date of this Program Letter, Ford shall be under no obligation to repurchase
vehicles except as set forth herein.


g.Except as specifically amended herein, all other terms and conditions in the
2015 Model Daily Rental Repurchase Program remain in effect.


GAV Program
ABCR agrees that of the [*REDACTED*] Ford Vehicles it purchases during the 2015
Program Year, [*REDACTED*] shall be subject to the Ford GAV Program, as outlined
on Attachment I “Program Volume” attached hereto and incorporated herein.


As part of the ABCR GAV Program, Ford agrees to enhance the 2015 Model
Repurchase Program with the following items described below. The ABCR Guaranteed
Auction Value Program details are outlined on Attachment IV "GAV Program Detail”
and Attachment V "GAV Depreciation Rates" attached hereto and incorporated
herein.


•
[*REDACTED*]



•
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any
Hawaii Vehicles 56G).



•
[*REDACTED*] 2014 MY GAV vehicles ordered as part of the 2015 Program have
defined depreciation rates, Non Return Allowance, and payments that vary from
2015 models. These terms are outlined on Attachment V "GAV Depreciation Rates /
Additional RIPS” attached hereto and incorporated herein. Non-Return Allowances
are set forth on Attachment VI “Non-Return Allowances” attached hereto and
incorporated herein.

 
[*REDACTED*] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into [*REDACTED*] Agreement in which [*REDACTED*]. Each such
agreement will provide that the parties will [*REDACTED*].





--------------------------------------------------------------------------------

Confidential         Page 4 of 6
15 ABCR / Ford Program

Days-In Service Program – Order Code 56Z (Overall Description)
•
The 2015 Days-In-Service Program details are outlined on Attachment IV "GAV
Program Detail" attached hereto and incorporated herein. Rates are outlined on
Attachment V "GAV Depreciation Rates". As detailed in the 2015 Model Daily
Rental Repurchase Program (page 3), the Ford Mustang continues to be the only
Ford Vehicle that has a surcharge applied to the monthly depreciation rate based
on the month of vehicle acceptance. Once vehicles are delivered, order code 56Z
is not transferable to other programs.



•
As outlined on Attachment V "GAV Depreciation Rates" attached hereto and
incorporated herein, [*REDACTED*]. The [*REDACTED*] which can be claimed within
[*REDACTED*]. If the [*REDACTED*], the vehicle will be [*REDACTED*] regardless
of days-in-service.

 
[*REDACTED*]
•
[*REDACTED*]

•
[*REDACTED*]

•
[*REDACTED*] are set forth on Attachment VI [*“REDACTED”*] attached hereto and
incorporated herein.

•
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason,
[*REDACTED*].

•
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

•
[*REDACTED*], VINs must be submitted through Ford's fleet website after January
5, 2016.

•
[*REDACTED*] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD) +180 days.

•
[*REDACTED*] submitted prior to the 15th of the month will [*REDACTED*] at the
end of the month; [*REDACTED*] submitted after the 15th of the month will
[*REDACTED*] at the end of the next month.

•
[*REDACTED*] that are made in error can be reversed but will be charged
[*REDACTED*] per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
•
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.



[*REDACTED*]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that if [*REDACTED*].


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided, including information related to Ford’s vehicle cycle plans, future
products and related activities, shall be treated as confidential and each of
the parties shall take or cause to be taken the same degree of care in
preventing disclosure of the Confidential Material as it does with its own
confidential trade or business information, including ensuring that any
employees, vendors or suppliers that obtain or have access to such Confidential
Material also maintain the same level of confidentiality. Further, except as may
otherwise be required by law or by subpoena or civil investigative demand,
neither party shall provide the Confidential Material, or any part thereof, to
any other person or legal entity, including vendors and suppliers, without the
prior written consent of the other, which consent shall not be withheld
unreasonably. In disclosing the Confidential Material to any person or legal
entity, the disclosing party will impose on the receiving party the same degree
of confidentially and care that the parties have undertaken in the first
sentence of this Section or, in the case of Confidential Material supplied to
any person or governmental agency pursuant to subpoena or civil investigative
demand, requirement of the Securities and Exchange Commission or similar
request, the disclosing party will seek an appropriate protective order or
confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.


Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.





--------------------------------------------------------------------------------

Confidential         Page 5 of 6
15 ABCR / Ford Program

Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof. Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any such litigation in that Court, and agree not to plead or
claim that such litigation has been brought in an inconvenient forum. Neither
party shall be liable for any special, incidental, consequential or punitive
damages caused by or arising out of any performance or non-performance of this
Agreement.


Failure to Perform due to Strike, etc Excused
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event. In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.


Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement. Waivers may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision. No waiver or extension of
time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.


Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Dearborn, MI 48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Recap of 2015 AY Attachments
Attachment I         Program Volume
Attachment II        Risk Program 2015 MY
Attachment III        Risk Program 2016 MY
Attachment IV        GAV Program Detail
Attachment V        GAV Rates
Attachment VI        [*REDACTED*]
Attachment VII        Volume Adjustments





--------------------------------------------------------------------------------

Confidential         Page 6 of 6
15 ABCR / Ford Program





Please concur by signing below signifying ABCR's acceptance of the 2015 Program
Letter. By executing this Annual Program Letter ABCR certifies that Ford's Fleet
Program [*REDACTED*].


 
Sincerely,




/s/ Susan Kizoff
Susan Kizoff, Rental Manager
Ford Motor Company Concurrence:


/s/ Kevin Koswick
Kevin Koswick, Director
North America Fleet Lease Remarketing Operations




_______
Date
Ford Motor Company Concurrence:


/s/ John Felice 
John Felice, V.P.
U.S. Marketing Sales & Service






9/19/14
Date
Agreed:
Avis Budget Car Rental, LLC




/s/ Mike Schmidt
Mike Schmidt, Senior Vice-President – Fleet Services








9/30/14
Date








--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment I

Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015 PROGRAM YEAR
 
PROGRAM VOLUME
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PROGRAM
 
RISK
TOTAL VOLUME by MY
 
TOTAL PY VOLUME
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Memo:
 
 
 
 
 
Ford
 
 
 
Ford
 
 
Ford
 
 
 
Ford
 
 
Cum Dec.
 
 
 
 
 
GAV
 
 
 
RISK
 
 
Total
 
 
 
Total
 
 
Delivery
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus 15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-MAX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion 14MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion 15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion 16 MY April
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe 15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Conv
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
 
[*REDACTED*]
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition 14MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connect 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connect 15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fseries (F150-F250)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




MKZ 16MY April
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT Town Car
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator 14MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Memo: 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment II

Ford Motor Company / Avis Budget Car Rental
 
2015 Program Year / 2015 MY Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Program
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incentive Components
 
 
 
Total
 
Series
Option
Rapid
Total
 
Off
 
FIMPS
 
 
15 Model Year Vehicles & Minimum Specs
Volume
 
 
Code
Code
Series
Incentive
 
Invoice
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FORD CAR & TRUCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P4B
 
200A
 
 
 
 
 
 
 
 
 
 
 
P4E
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P3F
 
200A
 
 
 
 
 
 
 
 
 
 
 
P3K
 
200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P5B
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
POH
997
200A
 
 
 
 
 
 
 
 
 
 
 
POH
99D
202A
 
 
 
 
 
 
 
 
 
 
 
POK or POD
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
13B
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
P8T
66W
200A
[*REDACTED*]
 
 
 
 
 
 
P8C
66W
400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P8E
66W
050A
 
 
 
 
 
 
 
 
 
 
 
P8E
66W
051A
 
 
 
 
 
 
 
 
 
 
 
P8U
66W
200A
 
 
 
 
 
 
 
 
 
 
 
P8F
66W
400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K3K
 
300A
 
 
 
 
 
 
 
 
 
 
 
K4K
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K5D, K6D
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UOG
997
200A
 
 
 
 
 
 
 
 
 
 
 
U9G
999
200A
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
U9J
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
201A
 
 
 
 
 
 
 
 
 
 
 
 
66A
201A
 
 
 
 
 
 
 
 
 
 
 
 
43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#
K7F
 
300A
 
 
 
 
 
 
 
 
 
 
#
K8F
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
439
 
 
 
 
 
 
 
 
 
 
 
 
 
642
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U1J
59N, 91D
202A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K1H, K1J
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
59N
 
[*REDACTED*]
 
 
 
 
 
 
 
91D
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
W1C
 
300A
 
 
 
 
 
 
 
 
 
 
 
W1E
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F2B,X2B,W2B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L2G/L2J
999
102A
 
 
 
 
 
 
 
 
 
 
 
 
13B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L9F
 
201A
 
 
 
 
 
 
 
 
 
 
 
 
43W
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J6J, J8J
 
102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




 
 
 
 
J1A, J2A
 
102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J5F
 
100A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J2J, J2H
 
All
 
 
 
 
 
 
 
 
 
 
 
J3J, J3H
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment III

Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015 Program Year / 2016 MY Vehicles
 
 
 
Risk Program
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Planned
 
 
 
 
Incentive Components
 
 
 
Total
 
Series
Option
Rapid
Total
 
Off
 
FIMPS
 
 
16 Model Year Vehicles & Minimum Specs
Volume
 
 
Code
Code
Series
Incentive
 
Invoice
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FORD CAR & TRUCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
POH
997
200A
 
 
 
 
 
 
 
 
 
 
 
POH
99D
202A
 
 
 
 
 
 
 
 
 
 
 
POK or POD
999
300A
 
 
 
 
 
 
 
 
 
 
 
 
13B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#
K7F
 
300A
 
 
 
 
 
 
 
[*REDACTED*]
 
 
#
K8F
 
300A
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
439
 
 
 
 
 
 
 
 
 
 
 
 
 
642
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L2G/L2J
999
102A
 
 
 
 
 
 
 
 
 
 
 
 
13B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment IV

Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
2015 Program Year e/
 
 
GAV PROGRAM DETAIL
 
 
 
 
 
DAYS-IN-SERVICE PROGRAM DETAILS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
[*REDACTED*]
 
[*REDACTED*]
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In-Service & Ordering Requirements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Months-In-Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Days in Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
GAV Order Code
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Tier Distribution (max % per Tier per VL)
a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Base Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
Seasonal / Lincoln Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volume, Depreciation and Vehicle Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Base Depreciation Rates
 
See Program Summary / Dep Rates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Depreciation Return Surcharge
b/
Mustang Only
 
Mustang Only
 
Mustang Only
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
4th Quarter Production (Cum-Dec)
c/
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Return Restrictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
No Acceptance Dates
 
Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving Thursday & Friday,
and 12-23-13 thru 1-01-14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Max OSD 180 Day Extension
 
N/A
 
N/A
 
$15/day plus deprec.
 
$15/day plus deprec.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mileage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Transit Wagon / Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
²
[*REDACTED*]
d/
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
All Other Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Excess Mileage Penalty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
[*REDACTED*]
 
Eligible (not to exceed 10% by vehicle line)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
[*REDACTED*]
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
[*REDACTED*]
 
Maximum-Out-of-Service-Date (MOSD) + 180 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Turn In Standards
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Shipping Costs
 
N/A
 
N/A
 
N/A
 
$200
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Hawaii
 
N/A
 
N/A
 
N/A
 
10 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Deductible
 
$500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
Express Sign-Off
 
$100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
²
All other Standards and Procedures
 
As published in the 2015 Program Year Daily Rental Repurchase Program
Announcement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- - - -
 
 
 
 
 
 
 
 
 
 
 
a/
Seasonal / Lincoln Vehicles: [*REDACTED*] is exceeded vehicle will be paid
[*REDACTED*]. For example once [*REDACTED*] have been returned the next vehicle
turned in (regardless of age) will be charged a minimum of [*REDACTED*] months
depreciation.
 
 
b/
Mustang return surcharge applies as outlined in 2015 Model Daily Rental
Repurchase Program Depreciation Rates (page 2)
 
 
 
 
c/
4th quarter production must be prioritized for production no later than December
12, 2014
 
 
 
 
 
 
d/
[*REDACTED*]
 
 
e/
[*REDACTED*]
 
 






--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment V

Ford Motor Company / Avis Budget Car Rental
2015 Program Year a/ f/
GAV DEPRECIATION RATES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2015 GAV RATES [REDACTED] a/ b/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
Mthly Depreciation Rates b/
 
[*REDACTED*]
Volume
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Months In Service MIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Days In Service DIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Base Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED] by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus 14 MY Group 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus 14 MY Group 2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion 15MY & 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
 
 
[*REDACTED*]
 
 
 
Escape
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Seasonal & Lincoln Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Convertible
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer 15MY & 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
MKZ 15MY & 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe 14 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F150 Super Crew
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Long Term Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hybrid C-Max and Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connect 14 MY
 
 
 
 
 
 
 
 
#
 
 
 
 
 
 
 
Connect
 
 
 
 
 
 
 
 
#
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
#
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- - - - -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ 2015 MY vehicles unless noted to include 14MY or 16MY
 
 
b/ GAV vehicles are price protected to the level in effect at the date of order
receipt
 
 
c/ 2014 MY vehicles are part of the 2015 Program refer to order receipt dates on
Att VII
 
 
d/ [*REDACTED*]
 
 
e/ [*REDACTED*] Mustangs will have [*REDACTED*]
 








--------------------------------------------------------------------------------

CONFIDENTIAL    Attachment VI

Ford Motor Company / Avis Budget Car Rental
 
2015 Program Year
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
Eligible Vehicles c/
 
[*REDACTED*]
 
 
 
 
Spec A
Model
 
Spec B
Model
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
Focus 2014 MY
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
C-Max Hybrid
 
 
 
 
 
 
 
 
Fusion 2014 MY
 
 
 
 
 
 
 
 
Fusion
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
Mustang Coupe 2014 MY
 
 
 
 
 
 
 
 
Mustang Coupe and Convertible
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
Edge
 
 
[*REDACTED*]
 
 
 
Flex
 
 
 
 
 
Escape
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
Expedition & Expedition EL 2014 MY
 
 
 
 
 
 
 
 
Expedition & Expedition EL
 
 
 
 
 
 
 
 
Connect 2014 MY
b/d/
 
 
 
 
 
 
 
Connect
 
 
 
 
 
 
 
 
F-Series
 
 
 
 
 
 
 
 
Transit -- Wagon
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINCOLNS
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
MKT & MKT Town Car
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
Navigator & Navigator L 2014 MY
 
 
 
 
 
 
 
 
Navigator & Navigator L
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
Vehicle must be an eligible GAV vehicle for [*REDACTED*]. If payment is made the
vehicle is ineligible for future GAV return.
 
b/
MOSD for claiming [*REDACTED*]: MOSD + 180 Days
 
 
[*REDACTED*] of any one vehicle line repurchase volume (Connect exception)
 
 
 
 
 
 
 
c/
[*REDACTED*] apply to 2015 MY in the 15 PY; unless noted
 
 
 
 
 
 
 
 
 
 
d/
 Connect 2014 MY does not have [*REDACTED*] 
 










--------------------------------------------------------------------------------

CONFIDENTIAL    2015 Program Year    Attachment VII
Avis Budget Car Rental / Ford Motor Company
VOLUME ADJUSTMENTS















 
 
A/
 
B/
ADJUSTMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Start Date
#'s not in
 
1
2
3
4
5
6
7
TOTAL
Program
FULL PROGRAM YEAR
 
Corporate*
weekly rpt
Base
 
 
 
 
 
 
 
VOLUME
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIESTA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FOCUS 14MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
FOCUS 14MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
FOCUS 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-MAX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FUSION 14MY
 
 
 
 
 
 
 
 
 
 
 
 
 
FUSION 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
FUSION 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MUSTANG COUPE 14MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
MUSTANG COUPE 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MUSTANG CONV
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TAURUS
 
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
 
[*REDACTED*]
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer 16MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Expedition 14MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
Expedition 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connect 14 MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
Connect 15 MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fseries (F150-F250)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ 16MY April
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT Town Car
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator 14MY
C/
 
 
 
 
 
 
 
 
 
 
 
 
Navigator 15MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
 
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
 



NOTES:
 
 
 
 
 
 
 
 
 
 
 
 
 


A/ All 2015 MY vehicles can use a start date of 3/19/14 (MKC is the only vehicle
line that was ordered in the 2014 Program)
 


B/ Volume to add to Ford Weekly reports to equal full Program Year orders
(ordered prior to 7/1/14)
 


C/ 2014 MY vehicles included in this Program are [*REDACTED*] and Rates may vary
from 2015 -- as outlined on Att V




